813 F.2d 1228Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond Sidney HILL, Jr., Plaintiff--Appellant,v.PRINCE EDWARD COUNTY JAIL;  Gene Southall, Sheriff;Defendants--Appellees.
No. 86-7717.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1987.Decided March 6, 1987.

Before ERVIN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Raymond Sidney Hill, Jr., appellant pro se.
PER CURIAM:


1
Raymond Sidney Hill, Jr., a Virginia inmate, appeals the order of the district court dismissing his 42 U.S.C. Sec. 1983 action for failure to respond to interrogatories.  We affirm.


2
Hill filed the present action alleging that he was denied medication for diabetes mellitus during his incarceration at the Prince Edwards County Jail.  By order entered on September 11, 1986, the district court directed Hill to respond within twenty days to interrogatories concerning the place of his incarceration during the six months preceding the date of his complaint.  The district court advised Hill that failure to comply with the order would result in dismissal of the action.  On October 22, 1986, the district court, having received no response from Hill, dismissed the action without prejudice.


3
In his notice of appeal, Hill states that his failure to respond to the September 11, 1986 order was the result of "an overlook by mis-placement."    We note that dismissal without prejudice does not affect Hill's eligibility to renew his allegations in a new action, and affirm the district court's decision on that basis.  Accordingly, we deny Hill's motion for leave to file his response to the interrogatories.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.